FRANKS, Judge,
dissenting.
The underpinning of the majority opinion is its conclusion there was an “original award of the jury”. Clearly, there was no unanimous agreement among the 12 jurors to any factual determination which was accepted by the trial judge as a verdict, which is mandatory in the absence of a stipulation of the parties to accept a majority verdict in accordance with T.R.C.P., Rule 28. Also see Lovell v. McCullough, 222 Tenn. 567, 439 S.W.2d 105 (1969).
Essentially, the majority grants an additional remittitur less the amount remitted by the trial court. There is no discussion of the evidence as it relates to the elements of damages and the majority’s decision is not responsive to the issues presented for review. Appellant’s appeal is predicated on the sole theory of jury misconduct and a new trial was sought.
In my view, there was no original award by the jury, misconduct was not established and assuming misconduct, arguendo, the evidence establishes no basis to further reduce the final judgment as established by the trial judge through his powers of remit-titur. I would affirm the judgment of the trial court.